Case 21-01025-BFK                Doc 38        Filed 06/17/21 Entered 06/17/21 13:29:37     Desc Main
                                               Document     Page 1 of 7



                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division

In re:
          IVAN EDUARDO ALVA                                  Case No.: 21-10325-BFK

                                                             Chapter 7
                               Debtor


DIERDRE ANN WHITE and
MICHAEL N. LAU


                               Plaintiff(s),

v.                                                           Adversary Proceeding No. 21-01025


IVAN EDUARDO ALVA, Debtor


                               Defendant.

              DEBTOR’S MOTIONS TO DISMISS AND TO ASSESS SANCTIONS

          The Debtor/Defendant, Ivan Eduardo Alva (the “Debtor”), by counsel, hereby moves to

dismiss with prejudice the “Objection to Dischargeable Debt” (the “Objection” or “Complaint”)

filed by Michael N. Lau, Esquire, originally filed on behalf of his client, Deirdre Ann White (the

“Plaintiff”), and later, on his own behalf, proceeding “pro se”.                      Additionally, the

Debtor/Defendant hereby moves this Honorable Court to assess sanctions against the Plaintiff

and her attorney, Michael N. Lau, under its inherent power and the authority granted to it by 11

U.S.C. §105(a), and in support of these two motions he states as follows:




John C. Morgan (VSB#30148)
New Day Legal, PLLC
98 Alexandria Pike, Suite 10
Warrenton, VA 20186
Telephone (540) 349-3232
Counsel for the Debtor
Case 21-01025-BFK       Doc 38    Filed 06/17/21 Entered 06/17/21 13:29:37              Desc Main
                                  Document     Page 2 of 7



1. The allegations and statements contained in the Debtor’s Response in Opposition to

   Objection to Dischargeable Debt [Dkt. 37], filed on June 17, 2021, are reasserted and

   incorporated herein by reference.

2. On February 26, 2021 the Debtor filed the instant Chapter 7 bankruptcy case in this Court.

3. A Section 341 meeting of creditors was scheduled and held on March 25, 2021. The Trustee,

   Donald F. King, has yet to issue his Report of No Distribution, but there do not appear to be

   assets to administer in this case. A Discharge was issued by the Clerk on May 27, 2021.

4. More than a year before this case was filed, the Debtor was engaged in the business of selling

   used cars, operating under the incorporated name of Dreams Auto Warrenton, Inc.

   Conducting business on behalf of the corporation, the Debtor sold a used car to the Plaintiff,

   as alleged. The Plaintiff came to the dealership, having researched what she was looking for,

   and brought her mechanic with her on the test drive. The mechanic sat in the front seat with

   the Plaintiff, while the Debtor sat in the back seat for her test drive. Although the Plaintiff’s

   driving was somewhat abusive for any test drive, the Plaintiff agreed to buy the car and paid

   for it with cash, not a credit card as alleged. She signed a standard agreement that the car

   was being sold “as is”.

5. On March 31, 2021 Michael N. Lau, Esquire (hereinafter “Mr. Lau”), filed an Adversary

   Complaint against the Debtor (the Objection) in this bankruptcy case, alleging inter alia, that

   the debt owed to his client, Dierdre Ann White, was non-dischargeable under 11 U.S.C. §

   523(a)(4), which Bankruptcy Code section refers to “fraud or defalcation while acting in a

   fiduciary capacity, embezzlement, or larceny.”      No specific allegations of this kind were

   made in this one-page letter addressed to the Court, but rather, apparently as an exhibit, Mr.

   Lau attached his Virginia Circuit Court Complaint which alleged five (5) violations of the

   Virginia Consumer Protection Act, “Constructive Fraud on Defective Engine”, and “Actual
Case 21-01025-BFK        Doc 38     Filed 06/17/21 Entered 06/17/21 13:29:37         Desc Main
                                    Document     Page 3 of 7



   Fraud on Defective Engine”. No such elements of fiduciary capacity, embezzlement or

   larceny were pled, specifically claimed, or referenced in any way by Mr. Lau against the

   Defendant.

6. Mr. Lau paid the $350.00 fee to initiate the Complaint as an Adversary Proceeding, and this

   case was opened as Case No. 21-01025.

7. On April 1, 2021 the Clerk issued an Inquiry/General Checksheet to Mr. Lau regarding Form

   or Process, indicating that the pleading was “Not accompanied by properly completed

   Official Form 1040, Adversary Proceeding Cover Sheet.” Then, an Initial Scheduling Order

   was issued on April 2, 2021 and a Summons and Notice of Pre-Trial Conference was issued

   on April 4, 2021, along with an Initial Scheduling Order [Dkts. 7 and 8].

8. On April 6, 2021 Mr. Lau filed a document which he described as an Adversary Proceeding

   Cover Sheet [Dkt. 9] that incorrectly states the bankruptcy case number, the District in which

   the case is pending and the name of the judge.       It appears to have been signed by the

   Plaintiff, Ms. White, but also by Mr. Lau with handwriting by Mr. Lau that says, “attorney

   opposes discharge over attorney fees award by court”. It does not recite who the named

   Plaintiff and Defendant are. On page 2 it incorrectly names the Debtor’s (Defendant’s)

   Attorney as himself (Mr. Lau) and incorrectly cites the dischargeability code section as

   §523(a)(4). In addition, the “Cause of Action” recites that “Attorney Michael Lau need [sic]

   to protect his attorney fees.”

9. On that same day the Clerk issued a Notice of Deficient Filing [Dkt. 10] to Mr. Lau, that

   “Counsel filing papers, suits or pleadings, or making an appearance, must be a member of the

   Bar of this Court or have a member of the Bar of this Court join in the pleading by

   endorsement.” [LBR 2090-1(F)].
Case 21-01025-BFK       Doc 38    Filed 06/17/21 Entered 06/17/21 13:29:37           Desc Main
                                  Document     Page 4 of 7



10. The Clerk also issued an Inquiry that the “Adversary Complaint was not accompanied by a

   properly completed Certificate Of Service.” [Dkt. 13]

11. That same day, April 6, 2021, Mr. Lau filed a Certification Under Local Bankruptcy Rule

   2090-1, certifying that “No attorney has prepared or assisted in the preparation of this

   document”, but added, “I am an attorney but I am represent [sic] myself as pro se”. He

   signed this sworn declaration as a pro se party. He named himself as Plaintiff in the heading.

   [Dkt. 14]

12. Mr. Lau then filed a duplicate of his incorrect Docket Number 9, filing it again as Docket

   Number 15, with no changes.

13. Then Mr. Lau filed a duplicate of his Docket Number 1 one-page letter Complaint as Docket

   Number 16, with the only change being that he added Suad Bektic and Donald King to his

   type-written Certificate of Delivery. He alleged in the docket entry that this letter was an

   “Amended Complaint against Deidre Ann White”, his own client.

14. The Clerk then filed, on the same day, another Inquiry regarding the Amended Complaint not

   having a Certificate of Service. [Dkt. 17]

15. For the third time, Mr. Lau filed an Adversary Proceeding Cover Sheet at Docket Number 20

   that was identical to Dockets Numbered 9 and 15, except that it was missing the first page.

16. Then at Docket Number 21 Mr. Lau filed another Amended Complaint, essentially identical

   to the original March 30, 2021 Complaint, still dated March 30, 2021. The only change was

   to the “Certificate of Delivery” with the hand-written words “1st class mail to:” at the place

   where the type-written words had been previously that he mailed a copy of this Objection to

   Suad Bektic, New Day Legal and to Donald F. King, Trustee on March 30, 2021. No such

   mailing has yet been received by New Day Legal, and it is opined that none has been

   received by Donald F. King, either. In a call to Donald King, Mr. King was unable to verify
Case 21-01025-BFK          Doc 38   Filed 06/17/21 Entered 06/17/21 13:29:37         Desc Main
                                    Document     Page 5 of 7



   this fact, but mentioned that he receives notices by ECF. However, the two envelopes filed

   at Docket Number 18 are not a Certificate of Mailing. They are photocopies of envelopes

   without any kind of sworn declaration. Neither the Debtor/Defendant nor his counsel have

   received mail from Mr. Lau in spite of his multiple filings of multiple documents. The

   Plaintiff (whoever she/he is) has not properly served this action.

17. Then, still on April 6, 2021, Mr. Lau filed another Certification Under Local Bankruptcy

   Rule 2090-1 that “under penalty of perjury” no attorney has prepared or assisted in the

   preparation of this document, but he added, “I am an attorney but I am represent [sic] myself

   as pro se”. He signed this sworn declaration as a pro se party. This document [Dkt. 22] was

   virtually unreadable.

18. On April 8, 2021 the Clerk issued another Summons and Notice of Pre-Trial Conference

   [Dkt. 23], a Notice of Deficient Filing that the document does not appear to be complete

   [Dkt. 24], and two Inquiries/General Checksheets reiterating Docket entries 13 and 17 [Dkts.

   25 and 26]. These noted items are still deficient. The Clerk also issued another Initial

   Scheduling Order [Dkt. 27].

19. The claim asserted in the Circuit Court of Fauquier County was dismissed as to the Debtor

   since pursuing the claim would violate the stay. So, there is no award of attorney’s fees

   against the Debtor/Defendant for the Plaintiff, Mr. Lau, to “protect”.

20. Mr. Lau has violated the Local Bankruptcy Rules of the Eastern District of Virginia by filing

   papers, suits and pleadings, and also by making an appearance before this Court without first

   becoming a member of the Bar of this Court, or by having a member of the Bar of this Court

   join in any such filed pleadings by endorsement.” [LBR 2090-1(F)].

21. Mr. Lau has alleged a cause of action pursuant to the Bankruptcy Code [11 U.S.C

   §523(a)(4)] alleging “fraud or defalcation while acting in a fiduciary capacity,
Case 21-01025-BFK        Doc 38    Filed 06/17/21 Entered 06/17/21 13:29:37                 Desc Main
                                   Document     Page 6 of 7



   embezzlement, or larceny”, but he has recited no facts which give rise to such a fraud,

   defalcation or larceny, only that the Debtor sold his client a car that was defective.

22. Mr. Lau has signed pleadings under penalty of perjury that indicate that he is the Plaintiff in

   this matter, and that he is appearing pro se to protect his attorney’s fees in the underlying

   case. This is certainly sanctionable conduct.

23. By affirmatively shifting the role of Plaintiff from his client to himself in order to obtain and

   protect an award of attorney’s fees, Mr. Lau was obviously acting only in his own self-

   interests and not of his client’s, which clearly abrogated his duty to his client. He was trying

   to circumvent Local Bankruptcy Rule 2090-1(F) by saying to this Court that he was or is

   proceeding pro se.

24. Mr. Lau has not complied with repeated requests of the Clerk in the form of Inquiry/General

   Checksheets to comply with the Local Rules of this Court. It is herein submitted that he did

   not mail copies of any pleadings to opposing counsel in this case, and by certifying that he

   did, he affirmatively violated the Rules of Professional Conduct governing attorney behavior

   in violation of Rules 3.3(a)(1), 4.1(a) and 8.4(c).

25. The Debtor/Defendant has incurred significant expenses in defending this Adversary

   Proceeding, and those expenses continue to accrue.

       WHEREFORE, pursuant to the powers granted by 11 U.S.C. §105(a) the Debtor prays

that this Honorable Court summarily deny the Plaintiff’s Complaint styled as “Objection to

Dischargeable Debt”, dismiss this Adversary Complaint with prejudice, and award sanctions

against Deirdre Ann White and her attorney Michael N. Lau, Esquire for violations of this

Court’s Local Bankruptcy Rules, misfeasance in the characterization of the alleged debt, failure

to state a claim, bad faith, and for violation of the Virginia Rules of Professional Conduct.

       Respectfully submitted this 17th day of June, 2021.
Case 21-01025-BFK         Doc 38      Filed 06/17/21 Entered 06/17/21 13:29:37            Desc Main
                                      Document     Page 7 of 7



                                                      IVAN EDUARDO ALVA
                                                      By Counsel

NEW DAY LEGAL, PLLC

/s/ John C. Morgan
John C. Morgan, Esquire VSB # 30148
Suad Bektic, Esquire VSB # 90012
Scott W. Carpenter, Esquire VSB # 89057
98 Alexandria Pike, Suite 10
Warrenton, VA 20186
(540) 349-3232
(FAX) 888-612-0943
jcm@newdaylegal.com
Counsel for the Debtor/Defendant

                                 CERTIFICATE OF SERVICE

        I certify that I have, this 17th day of June, 2021, transmitted, via ECF or by regular mail, a
true copy of the foregoing Motions to Dismiss and to Assess Sanctions to:

Michael N. Lau, Esquire
10517 West Drive, Unit B
Fairfax, VA 22030
Plaintiff/Counsel for the Plaintiff

Deirdre Ann White
9521 James Madison Hwy
Warrenton, VA 20167
Plaintiff

Donald F. King, Chapter 7 Trustee
1775 Wiehle Avenue, Suite 400
Reston, VA 20190

Michael T. Freeman, Esquire
Assistant United States Trustee
On behalf of John P. Fitzgerald, III
United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314

Ivan Eduardo Alva
5928 Cove Landing Road, Apt. 302
Burke, VA 22015
Debtor/Defendant
                                               /s/ John C. Morgan
                                                John C. Morgan, VSB # 30148
